DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered. Claims 1, 5, 7-9, 15-17, 19, and 20 are currently pending, of which claims 16, 17, and 20 are withdrawn.
Claims 1, 5, 7-9, 15, and 19 are presented for examination below.
Response to Arguments
Applicant's arguments with respect to the amended claims have been considered, and an updated rejection has been provided below in light of Applicant’s claim amendments.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on April 4, 2022.	
Claim Objections
Claim 1 is objected to because of the following informalities: “wherein said at least one aperture comprises an aperture bottom and aperture top” should read “wherein said at least one aperture comprises an aperture bottom and an aperture top.” 
Claim 1 is also objected to because of the following informalities: “said at least one protrusion” should read “said at least one lower protrusion,” to enhance clarity and to maintain consistent antecedent basis.
Claim 8 is objected to because of the following informalities: “wherein at least one top protrusion on said shaft right side extending from said shaft top towards said upper and having a length that is less than said notch depth; wherein at least one top protrusion on said shaft left side extending from said shaft top towards said upper and having a length that is less than said notch depth” should read “wherein at least one top protrusion on said shaft right side extends from said shaft top towards said upper and has a length that is less than said notch depth; wherein at least one top protrusion on said shaft left side extends from said shaft top towards said upper and has a length that is less than said notch depth.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (herein Davis)(US PG Pub 2010/0031534) in view of Jankowski (US Patent No. 9,210,959), further in view of Mazzarolo (US Patent No. 4,693,021), as evidenced by Hatfield et al. (herein Hatfield)(US PG Pub 2005/0076536).
Regarding claim 1, Davis discloses a shoe (10) comprising:
a sole (16);
an upper (14) connected to said sole (see at least Figs. 1-2 and paragraph 0012); and
a shaft (12) connected to said upper (see at least Figs. 1-2 and paragraph 0012);
wherein said upper is comprised of an upper bottom (lower portion of upper, see Figs. 1-2) proximal to said sole and an upper top (top portion of upper, see Figs. 1-2) distal from said sole;
wherein said shaft comprises a shaft top (see annotated Figs. 1-2), a shaft bottom, a shaft right side, a shaft left side, a shaft front, and a shaft back (see Figs. 1-2, shaft 12 includes opposite right and left side portions, opposite top and bottom portions, and opposite front and back portions);
wherein said shaft includes at least one notch (see annotated Fig. 2);
wherein at least one lower protrusion extends upwards from said upper top (see annotated Figs. 1-2);
wherein said at least one notch further comprises a notch bottom (bottom extent of each notch, see annotated Fig. 2) and a notch top (top extent of each notch adjacent the shaft top) and said notch top is distal to said upper top (see Figs. 1-2);
wherein said at least one lower protrusion further comprises a lower protrusion bottom and a lower protrusion top (see annotated Fig. 2); 

    PNG
    media_image1.png
    566
    543
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    685
    565
    media_image2.png
    Greyscale

Davis substantially discloses the invention as claimed above but fails to further teach wherein said shaft further includes at least one aperture in a side of said shaft; wherein said at least one aperture comprises an aperture bottom and an aperture top; and wherein the distance between said notch bottom of said at least one notch and said notch top of said at least one notch (i.e., the notch depth) is larger than the distance between said aperture bottom of said at least one aperture and said shaft top.
However, Jankowski teaches a shoe shaft (100) having a top and at least one notch (see annotated Fig. 1A) and at least one aperture (pair of apertures 150 near top of shaft as seen in Figs. 1A-1B) in a side of said shaft (see Figs. 1A-1B and column 4, lines 22-36 and column 6, line 34-65); wherein said aperture further comprises an aperture top and an aperture bottom (respective top and bottom extents of each aperture, see Figs. 1A-1B); and the distance between said notch bottom of said at least one notch and said notch top of said at least one notch (i.e., the notch depth) is larger than the distance between said aperture bottom of said at least one aperture and said shaft top (see annotated Figs. 1A-1B), so as to allow decorative elements to be attached to the top of the shaft via the at least one aperture (see column 1, lines 13-50 and column 7, lines 32-54). 
Therefore, based on Jankowski’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Davis’ shaft to further include at least one aperture in a side of said shaft; wherein said at least one aperture comprises an aperture bottom and an aperture top; and wherein the distance between said notch bottom of said at least one notch and said notch top of said at least one notch (i.e., the notch depth) is larger than the distance between said aperture bottom of said at least one aperture and said shaft top; as doing so would allow decorative elements to be attached to the top of the shaft via the at least one aperture.


    PNG
    media_image3.png
    758
    796
    media_image3.png
    Greyscale


Davis further fails to teach wherein the shaft includes at least one slice, and wherein the distance between said notch bottom of said at least one notch and said notch top (i.e., the notch depth) is larger than the distance between said lower protrusion top of said at least one protrusion and said at least one slice.
However, Mazzarolo teaches a shoe (1) having a sole (3), an upper (2), and a shaft (4, 8),
wherein the shaft includes at least one slice (5; see Fig. 1 and column 1, line 63 – column 2, line 52), so as to allow optimization of air flow through the shaft and the boot interior (see column 1, lines 6-44 and column 2, lines 50-66).
Therefore, based on Mazzarolo’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Davis’ shaft to include at least one slice; as doing so would allow optimization of air flow through the shaft and the boot interior.
Davis, Jankowski, and Mazzarolo fail to explicitly teach wherein the distance between said notch bottom of said at least one notch and said notch top (i.e., the notch depth) is larger than the distance between said lower protrusion top of said at least one lower protrusion and said at least one slice.
However, it is noted that Mazzarolo depicts wherein the slices (5) extend down a significant portion of the shaft (4, 8), such that at least one slice (e.g., the lowest slice 5 as seen in Fig. 1) is located proximate a bottom portion of the shaft (see Fig. 1). Mazzarolo further teaches wherein the number, position, and size of the slits and apertures allow for optimization of air flow (see column 1, lines 6-44 and column 2, lines 50-66).
Therefore, based on Mazzarolo’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the location of the at least one slice to be in a lower location of the shaft proximate the at least one lower protrusion, such that the distance between said notch bottom of said at least one notch and said notch top (i.e., the notch depth) would be larger than the distance between said lower protrusion top of said at least one lower protrusion and said at least one slice, as doing so would allow for optimization of air flow near the bottom of the shaft.
Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI)(C).
It is noted that the recitation of “wherein a combination of said at least one notch, said at least one slice, and said at least one aperture provide enhanced flexibility of said shaft” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Davis, Jankowski, and Mazzarolo together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. It is noted that notches, apertures, and slices all an absence of material and thus would work to enhance flexibility by reducing the amount of material in the area of the notches/apertures. Furthermore, it is known in the art to provide a footwear upper with incisions (e.g., slices or apertures) to selectively enhance the flexibility of the upper in desired areas (see paragraph 0046 of Hatfield).

	Regarding claim 7, the modified shoe of Davis (i.e., Davis in view of Jankowski and Mazzarolo) is further disclosed wherein said sole (16 of Davis) further includes a heel (22 of Davis; see Figs. 1-3 and paragraph 0012 of Davis).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, Jankowski, and Mazzarolo, as applied to claim 1 above, in view of Hatfield.
Regarding claim 5, Davis, Jankowski, and Mazzarolo together teach the limitations of claim 1, as discussed above, and further teach wherein the at least one lower protrusion includes at least two lower protrusions (see annotated Figs. 1-2 of Davis).
Davis fails to teach wherein the upper further includes at least one aperture.
However, Mazzarolo further teaches wherein the upper (2) includes at least one aperture (12), so as to optimize air flow within the upper interior (see Figs. 1-2 and column 2, lines 11-58).
Therefore, based on Mazzarolo’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Davis’ upper to also include at least one aperture, as doing so would optimize air flow within the upper interior.
Davis also fails to teach wherein the upper further includes at least one slice.
However, Hatfield teaches a shoe (10) having an upper (20) with at least one slice (27a, 27b), to provide enhanced air-permeability, flexibility, stretchability, and/or overall aesthetics to the upper (see Figs. 1-2 and paragraphs 0042-0046).
Therefore, based on Hatfield’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Davis’ upper to further include at least one slice; as doing so would provide enhanced air-permeability, flexibility, stretchability, and/or overall aesthetics to the upper.

Allowable Subject Matter
Claims 8, 9, 15, and 19 are allowable over the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732